Citation Nr: 1514045	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 21, 2013.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision in March 2013 from a VA Medical Center 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that there are no documents in these folders.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  The Veteran's medical treatment on January 21, 2013 was not emergent.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical services received on January 21, 2013, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case. 

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  Although VCAA was not controlling, the Veteran was provided all required VCAA notice in an April 2013 letter.  The May 2013 statement of the case provided the Veteran with the governing laws and regulations, as well as the basis for the denial of his claim.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim.  All relevant medical records have been obtained.  An examination is not required here because the medical evidence currently of record is sufficient to decide the claim. 

For the reasons set forth above, the Board finds that the appeal is ready to be considered on the merits.

The Veteran is seeking payment or reimbursement of the costs associated with private medical services he received at Cayuga Medical Center on January 21, 2013.  The Veteran asserts that the VA office was closed on that Sunday and that he was taken to the private emergency room because he was having trouble breathing.  He also said that the VA facility was booked up and unable to see him.  On his May 2013 VA Form 9 the Veteran asserted that his VA clinic was booked up two weeks in advance.  He reported that he had had a hard time breathing for several days and he could not get in to the (VA) clinic because it was closed that day and because it was booked up.  

The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120 (2014).  In this case the Veteran has no service-connected disabilities.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725. 

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the treatment be for an emergency.  The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

Although the Veteran asserts that his private hospital treatment was for an emergency, the Board finds that the most probative evidence of record reveals otherwise.  

Although the Veteran is competent to describe his symptoms on January 21, 2013, the Board finds the other evidence of record on the issue of whether a medical emergency existed to be more credible and probative than the Veteran's lay assertions and thus outweigh the lay statements.  That is, for the most part, the evidence of record does not support the Veteran's lay assertions and instead provides affirmative evidence against them, with regard to whether a medical emergency existed.  

The Veteran reports that he had difficulty breathing.  The Board recognizes that such symptomology could be considered an emergency.  However, the private medical records clearly indicate that the Veteran did not have severe trouble breathing that day.  An admission document indicates that the Veteran's reason for visit was "cough," and that the priority was "elective."  Another admission document notes that the Veteran's chief complaint was sinus pain pressure and cough, and that the Veteran had a history of chronic sinusitis/bronchitis.  The severity of symptoms were specifically noted to be mild.  The discharge summary notes that on entry the Veteran reported URI symptoms since Friday, nasal congestion, cough, aches and pains, and that he was coughing a lot at night.  None of the hospital records indicate that the Veteran had any complaints of difficulty breathing, or any other symptoms indicative of an emergency.  In addition, the Veteran was at the hospital for less than an hour, a relatively short time.  His symptoms simply did not rise to a severe level when he was objectively examined.  In fact the hospital records indicate that once the Veteran was actually seen by a clinician, at 1:25 p.m., he was discharged from the hospital only 20 minutes later, at 1:44 p.m.  He did not require an ambulance when travelling to the private facility.  Moreover, his symptoms were not discussed in the context of being sudden or acute.  Indeed, the Veteran himself waited approximately three days before seeking medical attention, which suggests that he did not believe his health was in serious jeopardy.  This medical evidence shows that the Veteran's condition, diagnosed as bronchitis, was not a serious condition.  There is no persuasive medical or lay evidence of record that a medical emergency existed on January 21, 2013. 

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency did not exist on January 21, 2013.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b). 

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 21, 2013.  38 U.S.C.A. §§ 1725, 5107.  The claim is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 21, 2013, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


